715 S.E.2d 852 (2011)
Hulin K. TREADWAY
v.
Susanna Krammer DIEZ; Gene Lummus; Gene Lummus Harley Davidson, Inc.; Mike Calloway, individually and officially; John Doe, individually and officially; County of Buncombe; and Buncombe County Sheriff's Department.
No. 53A11.
Supreme Court of North Carolina.
October 7, 2011.
*853 Hyler & Lopez, P.A., Asheville, by Robert J. Lopez, for plaintiff-appellee.
Doughton & Hart PLLC, Winston-Salem, by Thomas J. Doughton and Amy L. Rich, for defendant-appellant Buncombe County Sheriff's Department.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed. Further, we conclude that the petition for discretionary review as to additional issues was improvidently allowed. This case is remanded to the Court of Appeals for further remand to the trial court for further proceedings not inconsistent with this opinion.
REVERSED AND REMANDED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice JACKSON did not participate in the consideration or decision of this case.